DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  The claims is missing a number that refers back to the claim from which claim 1 depends.  For the purpose of this examination the examiner is assuming that claim 6 depends from claim 1.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magnetization yoke centered directly on the cylindrical surface of the first groove, as recited in claim 4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Peilloud et al. (US 5,038,471).
Claim 1:  AAPA discloses a method for manufacturing a sensor bearing unit that includes providing a bearing comprising a first ring and a second ring capable of rotating concentrically relative to one another, and an impulse ring including a target holder secured to the first ring and with a magnetic target mounted on the target holder (Para [0004]), wherein the method comprises the following steps: a) securing the target holder to the first ring (Para [0004]), and b) magnetizing the magnetic material of the magnetic target (Para [0005]-[0007]).
	While AAPA discloses a portion of the limitations recited in claim 1, AAPA fails to disclose that the magnetic target is magnetized after it is secured to the target holder of the first ring.
	However Peilloud et al. teaches that it is known in the art to magnetize a magnetic target (20 of Figures 1-3) after the magnetic target has been secured to a target holder (17,18 of Figure 1)(Col. 1, Lines 34-39 and Col. 2, Lines 18-33).
	Therefore it would have been obvious to one of ordinary skill in the art to magnetize the magnetic target of AAPA after it had been secured to the target holder in order to improve the magnetic precision in the magnetized ring (Peilloud et al. Col. 1, Lines 40-42).
Claim 2:  AAPA further discloses that at step b) the magnetic material of the magnetic target is magnetized in order to create North and South alternating poles (Para [0005]).
Claim 3:  AAPA further discloses that at step a) the target holder is secured inside a groove made in a cylindrical surface of the first ring (Para [0006]).
Claim 5:  AAPA further discloses that at step a) the target holder is secured inside the groove which is formed in the bore of the first ring (Para [0006]).
Claim 6:  AAPA further discloses that at step a) the target holder is secured inside the groove which is formed in an outer cylindrical surface of the first ring (As described in Para [0004] of AAPA the target holder is provided on an impulse ring that is located beyond the outer ring of the bearing, therefore the cylindrical surface of the impulse ring on which the groove is formed and the target holder is attached is considered an outer cylindrical surface as it is beyond the outer ring of the bearing.).
Claim 7:  AAPA further discloses that before step a), the step of machining the groove in the cylindrical surface of the first ring (Para [0007]).
Claims 8 and 9:  Neither AAPA nor Peilloud et al. explicitly disclose the order in which the remaining bearing components are assembled.  However Figure 1 Peilloud et al. does depict a fully assembled bearing that includes the magnetic target.
	Therefore it would have been obvious to one of ordinary skill in the art to assemble the remaining bearing components before or after the magnetizing of the magnetic target because both orders would result in an assembled bearing and neither order would produce a new or unexpected result.
	The examiner notes that it has long been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)
Claim 10:  AAPA discloses method for manufacturing a sensor ring for a sensor bearing unit, comprising: providing the sensor ring comprising a ring and an impulse ring provided with a target holder secured to the ring and with a magnetic target mounted on the target holder (Para [0004]), the method comprises the following steps: a) securing the target holder to the ring, and b) magnetizing the magnetic material of the magnetic target (Para [0005]-[0007]).
	While AAPA discloses a portion of the limitations recited in claim 1, AAPA fails to disclose that the magnetic target is magnetized after it is secured to the target holder of the first ring.
	However Peilloud et al. teaches that it is known in the art to magnetize a magnetic target (20 of Figures 1-3) after the magnetic target has been secured to a target holder (17,18 of Figure 1)(Col. 1, Lines 34-39 and Col. 2, Lines 18-33).
	Therefore it would have been obvious to one of ordinary skill in the art to magnetize the magnetic target of AAPA after it had been secured to the target holder in order to improve the magnetic precision in the magnetized ring (Peilloud et al. Col. 1, Lines 40-42).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Peilloud et al. (US 5,038,471) and Morimura (US 6,750,647 B2).
Claim 4:  Neither AAPA nor Peilloud et al. disclose a step of providing a magnetization yoke that is centered directly on the cylindrical surface of the first ring having the groove.
	However Morimura teaches that it is known in the art to center a magnetizing yoke (3 of figure 1) on the cylindrical surface of a ring (1,2 of figure 1)(Col. 4, Lines 12-31).
	Therefore it would have been obvious to one of ordinary skill in the art to perform the recited magnetizing using a magnetizing yoke similar to that of Morimura because it is prima facie obvious to combine prior art elements by known method in order to achieve predictable results (MPEP 2143(B)).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726